Citation Nr: 0335126	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, 
including consideration under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from January 1941 to July 
1945.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 
The record reveals that the veteran died in May 2002.  At the 
time of the veteran's death, service connection was in effect 
for residuals of a shell fragment wound of the left lower 
thoracic nerve, rated as 30 percent disabling.  The death 
certificate lists the immediate cause of death as congestive 
heart failure due to arteriosclerotic heart disease due to 
"smoking-diabetes."  Other conditions listed therein as 
"contributing to death but not resulting in the underlying 
cause" of the veteran's death were chronic obstructive 
pulmonary disease and the veteran's service connected spinal 
injury.  The physician who completed this death certificate 
also submitted a statement in April 2003 indicating that the 
veteran was under his care for a "long time," and that his 
service-connected back disability was a "contributing 
cause" of his death.  The veteran's grandson contends that 
the service-connected back disability prevented him from 
receiving medical treatment, such as CAT scans and MRIs, that 
could have prevented the veteran's death.   

Given the above, the Board is in agreement with the 
contention of the appellant's representative in her November 
2003 presentation that further development in this case is 
necessary, most specifically a medical opinion.  Also, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for the additional development 
discussed above, the RO must take this opportunity to inform 
the appellant that full year is allowed to respond to a VCAA 
notice.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This should include 
contacting Dantuluri P. Raju, MD, 2840 SE 
Third Court, Suite 100, Ocala, FL, 34471 
and requesting any records pertaining to 
treatment of the veteran that would 
support his April 2003 opinion.  

2.  The claims file is to be forwarded to 
an appropriate VA physician who is to 
review the relevant clinical evidence of 
record, to include the service medical 
records, VA examination reports of 
record, the death certificate and the 
April 2003 statement by Dr. Raju (see 
pink tabs), and express an opinion 
addressing the question of whether it is 
"likely," "unlikely," or "as least as 
likely as not" that the service-
connected traumatic neuritis in the left 
lower thoracic nerve was a "substantial 
or material" causal connection in the 
veteran's death.  (The term "as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  In rendering this 
opinion, the examiner should also state 
whether this service-connected disability 
precluded some medical procedures, such 
as CAT scans or MRIs, that would have 
prevented the veteran's death.  The 
opinion should be supported by citation 
to clinical findings of record, in 
particular the service medical records 
and the VA examination reports of record. 

The applicable law provides that a 
contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2003)

3.  Thereafter, if the claim on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




